

113 S1595 IS: Renewable Electricity Standard Act of 2013
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1595IN THE SENATE OF THE UNITED STATESOctober 29, 2013Mr. Udall of New Mexico (for himself, Mr. Udall of Colorado, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish a renewable electricity standard, and for other purposes.1.Short titleThis Act may be cited as the Renewable Electricity Standard Act of 2013.2.Renewable
		electricity standard(a)In
		generalTitle VI of the
		Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is
		amended by adding at the end the following:610.Renewable
		  electricity standard(a)DefinitionsIn
		  this section:(1)Base quantity of
		  electricity(A)In
		  generalThe term base quantity of electricity means
		  the total quantity of electric energy sold by a retail electric supplier,
		  expressed in terms of kilowatt hours, to electric customers for purposes other
		  than resale during the most recent calendar year for which information is
		  available.(B)ExclusionsThe
		  term base quantity of electricity does not include—(i)electric energy that is not incremental
		  hydropower generated by a hydroelectric facility; and(ii)electricity generated through the
		  incineration of municipal solid waste.(2)Biomass(A)In
		  generalThe term biomass means—(i)cellulosic (plant
		  fiber) organic materials from a plant that is planted for the purpose of being
		  used to produce energy;(ii)nonhazardous
		  plant or algal matter that is derived from—(I)an
		  agricultural crop, crop byproduct, or residue resource; or(II)waste, such as landscape or right-of-way
		  trimmings (but not including municipal solid waste, recyclable postconsumer
		  waste paper, painted, treated, or pressurized wood, wood contaminated with
		  plastic, or metals);(iii)animal waste or animal byproducts;
		  and(iv)landfill
		  methane.(B)National forest
		  land and certain other public landIn the case of organic material removed
		  from National Forest System land or from public land administered by the
		  Secretary of the Interior, the term biomass means only organic
		  material from—(i)ecological forest restoration;(ii)precommercial thinnings;(iii)brush;(iv)mill residues; or(v)slash.(C)Exclusion of
		  certain Federal landNotwithstanding subparagraph (B), the term
		  biomass does not include material or matter that would otherwise
		  qualify as biomass if the material or matter is located on the following
		  Federal land:(i)Federal land containing old growth forest
		  or late successional forest unless the Secretary of the Interior or the
		  Secretary of Agriculture determines that the removal of organic material from
		  the land—(I)is appropriate for the applicable forest
		  type; and(II)maximizes the retention of—(aa)late-successional and large and old growth
		  trees;(bb)late-successional and old growth forest
		  structure; and(cc)late-successional and old growth forest
		  composition.(ii)Federal land on which the removal of
		  vegetation is prohibited, including components of the National Wilderness
		  Preservation System.(iii)Wilderness study areas.(iv)Inventoried roadless areas.(v)Components of the National Landscape
		  Conservation System.(vi)National Monuments.(3)Existing
		  facilityThe term existing facility means a facility
		  for the generation of electric energy from a renewable energy resource that is
		  not an eligible facility.(4)Incremental
		  hydropowerThe term
		  incremental hydropower means additional generation that is
		  achieved from increased efficiency or additions of capacity made on or
		  after—(A)the date of enactment of this section;
		  or(B)the effective date of an existing
		  applicable State renewable portfolio standard program at a hydroelectric
		  facility that was placed in service before that date.(5)Indian
		  landThe term Indian land means—(A)any land within
		  the limits of any Indian reservation, pueblo, or rancheria;(B)any land not
		  within the limits of any Indian reservation, pueblo, or rancheria title to
		  which on the date of enactment of this section was held by—(i)the
		  United States for the benefit of any Indian tribe or individual; or(ii)any
		  Indian tribe or individual subject to restriction by the United States against
		  alienation;(C)any dependent
		  Indian community; or(D)any land conveyed
		  to any Alaska Native corporation under the Alaska Native Claims Settlement Act
		  (43 U.S.C. 1601 et seq.).(6)Indian
		  tribeThe term Indian tribe means any Indian tribe,
		  band, nation, or other organized group or community, including any Alaskan
		  Native village or regional or village corporation as defined in or established
		  pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),
		  that is recognized as eligible for the special programs and services provided
		  by the United States to Indians because of their status as Indians.(7)Renewable
		  energyThe term renewable energy means electric
		  energy generated by a renewable energy resource.(8)Renewable energy
		  resourceThe term
		  renewable energy resource means solar, wind, ocean, tidal,
		  geothermal energy, biomass, landfill gas, incremental hydropower, or
		  hydrokinetic energy.(9)Repowering or
		  cofiring incrementThe term repowering or cofiring
		  increment means—(A)the additional
		  generation from a modification that is placed in service on or after the date
		  of enactment of this section, to expand electricity production at a facility
		  used to generate electric energy from a renewable energy resource;(B)the additional
		  generation above the average generation during the 3-year period ending on the
		  date of enactment of this section at a facility used to generate electric
		  energy from a renewable energy resource or to cofire biomass that was placed in
		  service before the date of enactment of this section; or(C)the portion of the electric generation from
		  a facility placed in service on or after the date of enactment of this section,
		  or a modification to a facility placed in service before the date of enactment
		  of this section made on or after January 1, 2001, associated with cofiring
		  biomass.(10)Retail electric
		  supplier(A)In
		  generalThe term retail
		  electric supplier means a person that sells electric energy to electric
		  consumers that sold not less than 1,000,000
		  megawatt hours of electric energy to electric consumers for purposes other than
		  resale during the preceding calendar year.(B)InclusionThe term retail electric
		  supplier includes a person that sells electric energy to electric
		  consumers that, in combination with the sales of any affiliate organized after
		  the date of enactment of this section, sells not less than 1,000,000 megawatt
		  hours of electric energy to consumers for purposes other than resale.(C)Sales to parent
		  companies or affiliatesFor
		  purposes of this paragraph, sales by any person to a parent company or to other
		  affiliates of the person shall not be treated as sales to electric
		  consumers.(D)Governmental
		  agencies(i)In
		  generalExcept as provided in clause (ii), the term retail
		  electric supplier does not include—(I)the United
		  States, a State, any political subdivision of a State, or any agency,
		  authority, or instrumentality of the United States, State, or political
		  subdivision; or(II)a
		  rural electric cooperative.(ii)InclusionThe
		  term retail electric supplier includes an entity that is a
		  political subdivision of  a State, or an agency, authority, or instrumentality
		  of the United States, a State, a political subdivision of a State, a rural
		  electric cooperative that sells electric energy to electric consumers, or any
		  other entity that sells electric energy to electric consumers that would not
		  otherwise qualify as a retail electric supplier if the entity notifies the
		  Secretary that the entity voluntarily agrees to participate in the Federal
		  renewable electricity standard program.(b)ComplianceFor calendar year 2014 and each calendar
		  year thereafter, each retail electric supplier shall meet the requirements of
		  subsection (c) by submitting to the Secretary, not later than April 1 of the
		  following calendar year, one or more of the following:(1)Federal renewable energy credits issued
		  under subsection (e).(2)Certification of the renewable energy
		  generated and electricity savings pursuant to the funds associated with State
		  compliance payments as specified in subsection (e)(4)(G).(3)Alternative
		  compliance payments pursuant to subsection (h).(c)Required annual
		  percentageFor each of calendar years 2014 through 2039, the
		  required annual percentage of the base quantity of electricity of a retail
		  electric supplier that shall be generated from renewable energy resources, or
		  otherwise credited towards the percentage requirement pursuant to subsection
		  (d), shall be the applicable percentage specified in the following
		  table:Required AmountCalendar YearsPercentage20146.020158.5201611.0201711.0201814.0201914.0202017.5202117.5202221.0202321.0202423.02025 and thereafter through
				  203925.0.(d)Renewable energy
		  credits(1)In
		  generalA retail electric supplier may satisfy the requirements
		  of subsection (b)(1) through the submission of Federal renewable energy
		  credits—(A)issued to the
		  retail electric supplier under subsection (e);(B)obtained by
		  purchase or exchange under subsection (f); or(C)borrowed under
		  subsection (g).(2)Federal
		  renewable energy creditsA
		  Federal renewable energy credit may be counted toward compliance with
		  subsection (b)(1) only once.(e)Issuance of
		  Federal renewable energy credits(1)In
		  generalNot later than 1 year
		  after the date of enactment of this section, the Secretary shall establish by
		  rule a program—(A)to verify and issue Federal renewable
		  energy credits to generators of renewable energy;(B)to track the sale, exchange, and retirement
		  of the credits; and(C)to enforce the requirements of this
		  section.(2)Existing
		  non-Federal tracking systemsTo the maximum extent practicable, in
		  establishing the program, the Secretary shall rely on existing and emerging
		  State or regional tracking systems that issue and track non-Federal renewable
		  energy credits.(3)Application(A)In
		  generalAn entity that generates electric energy through the use
		  of a renewable energy resource may apply to the Secretary for the issuance of
		  renewable energy credits.(B)EligibilityTo
		  be eligible for the issuance of the credits, the applicant shall demonstrate to
		  the Secretary that—(i)the
		  electric energy will be transmitted onto the grid; or(ii)in
		  the case of a generation offset, the electric energy offset would have
		  otherwise been consumed onsite.(C)ContentsThe
		  application shall indicate—(i)the
		  type of renewable energy resource that is used to produce the
		  electricity;(ii)the
		  location at which the electric energy will be produced; and(iii)any
		  other information the Secretary determines appropriate.(4)Quantity of
		  Federal renewable energy credits(A)In
		  generalExcept as otherwise provided in this paragraph, the
		  Secretary shall issue to a generator of electric energy 1 Federal renewable
		  energy credit for each kilowatt hour of electric energy generated by the use of
		  a renewable energy resource at an eligible facility.(B)Incremental
		  hydropower(i)In
		  generalFor purpose of
		  compliance with this section, Federal renewable energy credits for incremental
		  hydropower shall be based on the increase in average annual generation
		  resulting from the efficiency improvements or capacity additions.(ii)Water flow
		  informationThe incremental
		  generation shall be calculated using the same water flow information that
		  is—(I)used to determine a historic average annual
		  generation baseline for the hydroelectric facility; and(II)certified by the Secretary or the Federal
		  Energy Regulatory Commission.(iii)Operational
		  changesThe calculation of
		  the Federal renewable energy credits for incremental hydropower shall not be
		  based on any operational changes at the hydroelectric facility that is not
		  directly associated with the efficiency improvements or capacity
		  additions.(C)Indian
		  land(i)In
		  generalThe Secretary shall issue 2 renewable energy credits for
		  each kilowatt hour of electric energy generated and supplied to the grid in a
		  calendar year through the use of a renewable energy resource at an eligible
		  facility located on Indian land.(ii)BiomassFor
		  purposes of this paragraph, renewable energy generated by biomass cofired with
		  other fuels is eligible for 2 credits only if the biomass was grown on the
		  land.(D)On-site eligible
		  facilities(i)In
		  generalIn the case of
		  electric energy generated by a renewable energy resource at an on-site eligible
		  facility that is not larger than 1 megawatt in capacity and is used to offset
		  all or part of the requirements of a customer for electric energy, the
		  Secretary shall issue 3 renewable energy credits to the customer for each
		  kilowatt hour generated.(ii)Indian
		  landIn the case of an
		  on-site eligible facility on Indian land, the Secretary shall issue not more
		  than 3 credits per kilowatt hour.(E)Combination of
		  renewable and nonrenewable energy resourcesIf both a renewable energy resource and a
		  nonrenewable energy resource are used to generate the electric energy, the
		  Secretary shall issue the Federal renewable energy credits based on the
		  proportion of the renewable energy resources used.(F)Retail electric
		  suppliersIf a generator has
		  sold electric energy generated through the use of a renewable energy resource
		  to a retail electric supplier under a contract for power from an existing
		  facility and the contract has not determined ownership of the Federal renewable
		  energy credits associated with the generation, the Secretary shall issue the
		  Federal renewable energy credits to the retail electric supplier for the
		  duration of the contract.(G)Compliance with
		  State renewable portfolio standard programsPayments made by a retail electricity
		  supplier, directly or indirectly, to a State for compliance with a State
		  renewable portfolio standard program, or for an alternative compliance
		  mechanism, shall be valued at 1 credit per kilowatt hour for the purpose of
		  subsection (b)(2) based on the quantity of electric energy generation from
		  renewable resources that results from the payments.(f)Renewable energy
		  credit trading(1)In
		  generalA Federal renewable energy credit may be sold,
		  transferred, or exchanged by the entity to whom the credit is issued or by any
		  other entity that acquires the Federal renewable energy credit, other than
		  renewable energy credits from existing facilities.(2)CarryoverA
		  Federal renewable energy credit for any year that is not submitted to satisfy
		  the minimum renewable generation requirement of subsection (c) for that year
		  may be carried forward for use pursuant to subsection (b)(1) within the next 3
		  years.(3)DelegationThe Secretary may delegate to an
		  appropriate market-making entity the administration of a national tradeable
		  renewable energy credit market for purposes of creating a transparent national
		  market for the sale or trade of renewable energy credits.(g)Renewable energy
		  credit borrowing(1)In
		  generalNot later than December 31, 2014, a retail electric
		  supplier that has reason to believe the retail electric supplier will not be
		  able to fully comply with subsection (b) may—(A)submit a plan to the Secretary
		  demonstrating that the retail electric supplier will earn sufficient Federal
		  renewable energy credits within the next 3 calendar years that, when taken into
		  account, will enable the retail electric supplier to meet the requirements of
		  subsection (b) for calendar year 2014 and the subsequent calendar years
		  involved; and(B)on the approval of the plan by the
		  Secretary, apply Federal renewable energy credits that the plan demonstrates
		  will be earned within the next 3 calendar years to meet the requirements of
		  subsection (b) for each calendar year involved.(2)RepaymentThe
		  retail electric supplier shall repay all of the borrowed Federal renewable
		  energy credits by submitting an equivalent number of Federal renewable energy
		  credits, in addition to the credits otherwise required under subsection (b), by
		  calendar year 2022 or any earlier deadlines specified in the approved
		  plan.(h)Alternative
		  compliance paymentsAs a
		  means of compliance under subsection (b)(4), the Secretary shall accept payment
		  equal to the lesser of—(1)200 percent of the average market value of
		  Federal renewable energy credits and Federal energy efficiency credits for the
		  applicable compliance period; or(2)3 cents per kilowatt hour (as adjusted on
		  January 1 of each year following calendar year 2006 based on the implicit price
		  deflator for the gross national product).(i)Information
		  collectionThe Secretary may collect the information necessary to
		  verify and audit—(1)(A)the annual renewable energy generation of
		  any retail electric supplier; and(B)Federal renewable energy credits submitted
		  by a retail electric supplier pursuant to subsection (b)(1);(2)the
		  validity of Federal renewable energy credits submitted for compliance by a
		  retail electric supplier to the Secretary; and(3)the
		  quantity of electricity sales of all retail electric suppliers.(j)Environmental
		  savings clauseIncremental hydropower shall be subject to all
		  applicable environmental laws and licensing and regulatory requirements.(k)State
		  programs(1)In
		  generalNothing in this
		  section diminishes any authority of a State or political subdivision of a
		  State—(A)to adopt or enforce any law (including
		  regulations) respecting renewable energy, including programs that exceed the
		  required quantity of renewable energy under this section; or(B)to regulate the acquisition and disposition
		  of Federal renewable energy credits by retail electric suppliers.(2)Compliance with
		  sectionNo law or regulation referred to in paragraph (1)(A)
		  shall relieve any person of any requirement otherwise applicable under this
		  section.(3)Coordination
		  with State programThe Secretary, in consultation with States
		  that have in effect renewable energy programs, shall—(A)preserve the
		  integrity of the State programs, including programs that exceed the required
		  quantity of renewable energy under this section; and(B)facilitate
		  coordination between the Federal program and State programs.(4)Existing
		  renewable energy programsIn the regulations establishing the
		  program under this section, the Secretary shall incorporate common elements of
		  existing renewable energy programs, including State programs, to ensure
		  administrative ease, market transparency and effective enforcement.(5)Minimization of
		  administrative burdens and costsIn carrying out this section,
		  the Secretary shall work with the States to minimize administrative burdens and
		  costs to retail electric suppliers.(l)Recovery of
		  costsAn electric utility
		  that has sales of electric energy that are subject to rate regulation
		  (including any utility with rates that are regulated by the Commission and any
		  State regulated electric utility) shall not be denied the opportunity to
		  recover the full amount of the prudently incurred incremental cost of renewable
		  energy obtained to comply with the requirements of subsection (b).(m)Program
		  review(1)In
		  generalThe Secretary shall enter into an arrangement with the
		  National Academy of Sciences under which the Academy shall conduct a
		  comprehensive evaluation of all aspects of the program established under this
		  section.(2)EvaluationThe
		  study shall include an evaluation of—(A)the effectiveness
		  of the program in increasing the market penetration and lowering the cost of
		  the eligible renewable energy technologies;(B)the opportunities
		  for any additional technologies and sources of renewable energy emerging since
		  the date of enactment of this section;(C)the impact on the
		  regional diversity and reliability of supply sources, including the power
		  quality benefits of distributed generation;(D)the regional
		  resource development relative to renewable potential and reasons for any
		  investment in renewable resources; and(E)the net
		  cost/benefit of the renewable electricity standard to the national and State
		  economies, including—(i)retail power
		  costs;(ii)the
		  economic development benefits of investment;(iii)avoided costs
		  related to environmental and congestion mitigation investments that would
		  otherwise have been required;(iv)the
		  impact on natural gas demand and price; and(v)the
		  effectiveness of green marketing programs at reducing the cost of renewable
		  resources.(3)ReportNot
		  later than January 1, 2018, the Secretary shall transmit to Congress a report
		  describing the results of the evaluation and any recommendations for
		  modifications and improvements to the program.(n)State renewable
		  energy account(1)In
		  generalThere is established
		  in the Treasury a State renewable energy account.(2)DepositsAll
		  money collected by the Secretary from the alternative compliance payments under
		  subsection (h) shall be deposited into the State renewable energy account
		  established under paragraph (1).(3)Grants(A)In
		  generalProceeds deposited in
		  the State renewable energy account shall be used by the Secretary, subject to
		  annual appropriations, for a program to provide grants—(i)to the State agency responsible for
		  administering a fund to promote renewable energy generation for customers of
		  the State or an alternative agency designated by the State; or(ii)if no agency described in clause (i), to
		  the State agency developing State energy conservation plans under section 362
		  of the Energy Policy and Conservation Act (42 U.S.C. 6322).(B)UseThe grants shall be used for the purpose
		  of—(i)promoting renewable energy production;
		  and(ii)providing energy assistance and
		  weatherization services to low-income consumers.(C)CriteriaThe Secretary may issue guidelines and
		  criteria for grants awarded under this paragraph.(D)State-approved
		  funding mechanismsAt least
		  75 percent of the funds provided to each State for each fiscal year shall be
		  used to promote renewable energy production through grants, production
		  incentives, or other State-approved funding mechanisms.(E)AllocationThe funds shall be allocated to the States
		  on the basis of retail electric sales subject to the renewable electricity
		  standard under this section or through voluntary participation.(F)RecordsState agencies receiving grants under this
		  paragraph shall maintain such records and evidence of compliance as the
		  Secretary may
		  require..(b)Table of
		contents amendmentThe table of contents of the Public Utility
		Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at
		the end of the items relating to title VI the following:Sec. 609. Rural and remote
		  communities electrification grants.Sec. 610. Renewable electricity
		  standard..